EXHIBIT 10.01




AMENDMENT NO. 2 TO SECURITIES EXCHANGE AGREEMENT




Amendment No. 2 (the “Amendment No. 2”), dated as of August 29, 2007, to the
Securities Exchange Agreement (as amended by an Amendment dated as of July 30,
2007, the “Exchange Agreement”), dated as of April 30, 2007, entered into by and
among RNS Software, Inc., a Nevada corporation (“RNS”), Livio Susin (“Susin”),
Regena Therapeutics, Inc., a Delaware corporation (“Regena”), and the
shareholders of Regena (“Regena Shareholders”).




WITNESSETH:




WHEREAS, RNS, Susin, Regena and the Regena Shareholders entered into the
Exchange Agreement as of April 30, 2007; and




WHEREAS, RNS, Susin, Regena and the Regena Shareholders entered into an
Amendment to the Exchange Agreement dated as of July 30, 2007; and




WHEREAS, each of RNS, Susin, Regena and the Regena Shareholders desire to
further amend the Exchange Agreement for the reasons and in the manner
hereinafter set forth.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged the parties hereto agree as follows:




1.

Section 2.1 of the Exchange Agreement is hereby amended by deleting the date
August 31, 2007, in the second line thereof and inserting the date October 31,
2007.




2.

Upon execution of this Amendment No. 2, Regena agrees to pay to RNS an
additional $25,000 non-refundable deposit (the “Deposit”), and the parties agree
that the references in the Exchange Agreement to a $175,000 demand note in
connection with the Redemption Agreement, and references in the Redemption
Agreement to the amount of $175,000, shall be amended to $215,000, which
includes the $5,000 amount set forth in the Amendment dated July 30, 2007, plus
an additional $35,000 increase. Upon the occurrence of a Closing, the Deposit
shall be applied against such $215,000 payment amount.  




3.

Except as explicitly amended by this Amendment No. 2, all of the terms and
conditions of the Exchange Agreement shall remain in full force and effect and
the Exchange Agreement, as hereby amended, is ratified and affirmed.




4.

This Amendment No. 2 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Amendment No. 2 to be duly
executed as of the date first above written.







RNS SOFTWARE, INC.







By: /s/ Livio Susin                                           

Name:

Livio Susin

Title:

President







REGENA THERAPEUTICS, INC.







By: /s/ Kurt A. Heiar                                       

Name:

Kurt A. Heiar

Title:

CEO







RNS REDEEMED SHAREHOLDER







/s/ Livio Susin                                                 

Name:

Livio Susin

2189 West 2nd Avenue, Suite 11

Vancouver, BC V6K 1H7







REGENA SHAREHOLDERS







/s/ Kurt A. Heiar                                            

Name:

Kurt A. Heiar

3661 Danielle Court NE

North Liberty, Iowa 52317







REGENACORP, INC.

       by




/s/ Frank A. Wingrove                                    

Name:

Frank A. Wingrove

Title:

President

2501 N. Loop Drive

Ames, Iowa 50010








-2-


